UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 3, 2012 (June 29, 2012) HDS INTERNATIONAL CORP. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-53949 (Commission File No.) 10 Dorrance Street Suite 700 Providence, RI02903 (Address of principal executive offices and Zip Code) (401) 400-0028 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. On June 29, 2012, we entered into a financing facility with certain investors (the “Investors”), wherein the Investors will make available to us under convertible promissory notes (the “Notes”) the aggregate principal amount of $150,000, bearing simple interest of 6.0%.Any outstanding principal and accrued interest shall become due on December 31, 2013.The Notes provide that, so long as the lender is not in default, either party shall have the right to convert all or a portion of the outstanding principal and accrued interest into fully paid and non-assessable shares of our common stock at the rate of one restricted share of common stock for each $0.01 owed on the Notes. ITEM 2.03 CREATION OF A DIRECT FINANCIAL OBLIGATION OR AN OBLIGATION UNDER AN OFF-BALANCE SHEET ARRANGEMENT OF A REGISTRANT. On June 29, 2012, we entered into a financing facility with certain investors (the “Investors”), wherein the Investors will make available to us under convertible promissory notes (the “Notes”) the aggregate principal amount of $150,000, bearing simple interest of 6.0%.Any outstanding principal and accrued interest shall become due on December 31, 2013.The Notes provide that, so long as the lender is not in default, either party shall have the right to convert all or a portion of the outstanding principal and accrued interest into fully paid and non-assessable shares of our common stock at the rate of one restricted share of common stock for each $0.01 owed on the Notes. ITEM 7.01REGULATION FD DISCLOSURE. On July 3, 2012, we issued a press release announcing that we have entered into a financing agreement providing for, among other things, immediately available funding. ITEM 9.01EXHIBITS. Exhibit Document Description Press Release – July 3, 2012. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 3rd day of July, 2012. HDS INTERNATIONAL CORP. BY: TASSOS RECACHINAS Tassos Recachinas President -3-
